Mb. Justice G-ary delivered the opinion of the Court. The appellee was a passenger on a car of the appellant on the 20th day of May, 1891, and was then injured by an accident, liability for which is not contested by the appellant. A physician, witness for the appellee, testified that the appellee was in good health, a little deaf in the left ear, before the accident, and is an invalid since, will grow worse, and is incapable of performing manual or mental labor in the future; and that at the time of the trial, May 11,1893, the witness believed the appellant to be something over sixty years old. There was no other evidence as to the age or health of the appellee. Before he was hurt he worked at a lathe for manufacturing jewelry and received either fifteen or sixteen per week. The verdict and judgment are for $12,500. The only question in the case is whether the amount is excessive. We do not feel justified so to decide. Chicago City Ry. v. Wilcox, 33 Ill. App. 450; Chicago v. Leseth, 43 Ill. App. 480. Affirmed. Mb. Justice Waterman dissents.